Exhibit 99.1 Health Systems Solutions Enters into Agreement to Acquire Emageon to Create Healthcare Technology Leader Principal Shareholder Shows Continuing Commitment by Financing All Cash Transaction Expected to Improve Speed-to-Market for Next Generation Enterprise PACS NEW YORK and BIRMINGHAM, Ala. (October 13, 2008) – Health Systems Solutions, Inc. (OTCBB: HSSO) and Emageon Inc. (NASDAQ: EMAG) today announced the signing of a definitive agreement for HSS to acquire 100% of the stock of Emageon.The agreement was unanimously approved by their respective boards of directors as well as the Strategic Alternatives Committee of Emageon. Under the terms of the agreement, HSS will acquire all outstanding shares of Emageon common stock for $2.85 a share, in an all cash transaction of approximately $62 million.The price represents approximately a 37% premium on Emageon’s share price as of market close on Monday, October 13, The consideration for the purchase is being financed by a facility of $85 million provided by Stanford International Bank Ltd, a member of the Stanford Financial Group and HSS’ principal shareholder.The additional funds will be used for working capital and to fund growth initiatives.The financing will take the form of 6% Convertible Secured Debentures due 2013 with warrants to purchase up to 9 million shares of common stock. “This transaction allows HSS to reach critical scale and positions us well for future growth.Our acquisition strategy is based upon using Emageon as our platform acquisition that will enable us to realize synergies from future acquisitions,” said Stan Vashovsky, HSS’ Chairman and CEO.“This transaction will offer us the ability to leverage Emageon’s best-in-market products as well as broaden and strengthen our management team with some of the industry’s most respected leaders.Our ability to bring together innovators in healthcare technology and unleash their entrepreneurial and creative talents will result in cutting-edge solutions that will improve clinical care and significantly improve customer profitability.” A factor in the timing of this combination is the desire to accelerate the delivery of next generation Picture Archiving and Communication Systems (PACS), a category in which Emageon is a recognized leader.Earlier this year the company received the “Best in KLAS" award for Cardiology PACS* from KLAS, an independent research firm focused on healthcare IT. “Emageon’s network of loyal customers, which includes some of the largest hospital networks in North America, will benefit meaningfully as a result of our becoming a part of HSS,” said Chuck Jett, Emageon's CEO & President.“HSS will be able to augment Emageon’s technological capabilities as the industry moves to the start of the PACS replacement cycle in early 2009.All of us at Emageon believe this strategic combination with HSS will enable faster speed-to-market of next generation systems that will offer an even higher level of stability and performance.” The melding of the organizations will result in a company of approximately 400 employees.Current Emageon management will continue to operate the business as they have, but as a part of the HSS group of companies.Further, sales and support functions of both organizations will be maintained, affording no disruption in the manner that customers work with them. Financial advisors for this agreement were Stanford Group Company for HSS and Jefferies & Company and Sun Trust Robinson Humphrey for Emageon.Legal counsel was provided to HSS by Olshan, Grundman, Frome, Rosenzweig & Wolosky LLP and to the Strategic Alternatives Committee of Emageon’s Board of Directors by Bass, Berry & Sims, PLC. The transaction is subject to approval of a majority of Emageon’s stockholders, as well as certain customary closing conditions.Emageon's board of directors recommends that Emageon's stockholders approve the transaction.Oliver Press Partners, LLC, which owns approximately 16.6% of Emageon’s voting stock, and all officers and directors of Emageon have entered into a voting agreement to vote for the approval of the transaction.A special meeting of Emageon’s stockholders will be held as soon as reasonably practicable to consider the transaction. Until the transaction closes, each company will continue to operate independently.Following the closing, HSS anticipates applying for listing on the NASDAQ. Each of the Parties will file with the Securities and Exchange Commission a Current Report on Form 8-K containing additional information concerning the transaction. About Health Systems Solutions HSS is a technology and services company dedicated to bringing innovation to the health care industry.HSS’ objective is to leverage current and next-generation technologies to offer value-added products and services which will generate improved clinical, operational and financial outcomes for our clients.The HSS portfolio of products and services extends across many segments of health care including home health care, medical staffing, acute and post-acute facilities, and telehealth/telemedicine, grouped into three segments: technology solutions, software and consulting.For more information, please visit www.hssglobal.com. About Emageon Emageon provides information technology systems for hospitals, healthcare networks and imaging facilities.Its enterprise family of solutions includes
